On Denial of Petition for Rehearing
McQUADE, Justice.
The trial court was proceeding upon the correct theory of damages, as announced in the opinion, in submitting the interrogatory to the jury to determine the percentage of relative liability. The procedural stipulation by the parties left to the Court the making of any finding, essential to a judgment, which was not covered by the interrogatories submitted by the parties.
The contractor moved to set aside the interrogatory on the ground that the Court was without authority to submit an interrogatory without the approval of either or both parties. The Court erroneously granted such motion. Then the Court further erroneously proceeded upon what was apparently the contractor’s new theory of damages: i. e., the additional cost of operating the sewer system in its defective condition
There is no merit in the contractor’s arguments for rehearing.
The petition for rehearing is denied.
KEETON, C. J., and PORTER, TAYLOR, and SMITH, JJ., concur.